Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149795                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149795
                                                                    COA: 321556
                                                                    Kent CC: 13-005106-FH
  DAVID JAMES OVERHOLT, JR.,
           Defendant-Appellant.

  _________________________________________/

         By order of February 3, 2015, the application for leave to appeal the June 4, 2014
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Hartwick (Docket No. 148444) and People v Tuttle (Docket No. 148971). On order of
  the Court, the case having been decided on July 27, 2015, 498 Mich. 192 (2015), the
  application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on
  leave granted, of whether the defendant, who sold, transferred, or delivered marijuana to
  a patient or caregiver to whom he was not connected through the registration process of
  the Michigan Medical Marihuana Act (MMMA), MCL 333.26421 et seq., “may assert
  the medical purpose for using marihuana in a motion to dismiss, and the charges shall be
  dismissed following an evidentiary hearing where the person shows the elements listed in
  subsection (a).” MCL 333.26428(b). Cf., State v McQueen, 493 Mich. 135, 156 ns 59 &
  60 (2013). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.

         We further ORDER that this case be argued and submitted to the Court of Appeals
  together with the case of People v Bylsma (Docket No. 148440), which we remanded to
  the Court of Appeals for consideration as on leave granted by order of the same date, at
  such future session of the Court of Appeals as both cases are ready for submission.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2015
           p1116
                                                                               Clerk